    Case 1:21-cv-00017-SPW-TJC Document 1-2 Filed 02/11/21 Page 1 of 6


                                                                   -   ■■■•       r- CDH
                                                      par;:    '              i   l>i.. ...

                                                                                  a /         \ i
                                                      OF r-   .
John Heenan                                                                        .- IV.Y
Joe Cook
HEENAN & COOK
1631 Zimmerman Trail                           m 80T 8 m 117
Billings, MT 59102
Phone:(406)839-9091                             DY
                                                u 1
Fax:(406)839-9092                                             OE-UTY
iohn@lawmontana.com
ioe@lawmontana.com

Channing J. HarteUius
P.O. Box 1629
Great Falls, MT 59403-1629
(406)727-4020
chartellius@mtlawvers.net

Attorneys for Plaintiff


                MONTANA SIXTH JUDICIAL DISTRICT COURT,
                                   PARK COUNTY



MAE CAMERON, individually and as )             Cause No.^\/
representative for a class of similar )
Montanans,                                 ) Judge

             Plaintiffs,                   )
                                               COMPLAINT AND DEMAND FOR
and                                        )   JURY TRIAL

THOMSON INTERNATIONAL, INC., ) PUTATIVE CLASS ACTION

            Defendant.                     )



       Plaintiffs, through counsel, submits their Complaint against Defendants as
follows:

       1.    Plaintiff, Mae Cameron ("Plaintiff' or "Cameron"), resides in Park County,
Montana.




                                                                                                    EXHIBIT
    Case 1:21-cv-00017-SPW-TJC Document 1-2 Filed 02/11/21 Page 2 of 6




       2.     Defendant,Thomson International,Inc.("Defendant" or "Thomson"),is a

for-profit corporation organized and existing under the laws of the State of California,

with its principal place of business located at 9852 Buena Vista Blvd., Bakersfield, Kern

County, California. Defendant was the manufacturer,supplier, packager, distributor,

and/or seller of the food product that is the subject ofthis action.

                              aFNKT^AT. AT.T.RaATTmVS


       3.     In a Food Safety Alert updated on September 1, 2020 by the Centers for

Disease Control and Prevention("CDC"),the CDC warns that the CDC,the U.S. Food

and Drug Administration ("FDA"), and public health and regulatory offices ofseveral
states and Canada are investigating a multistate outbreak ofSalmonella infections
linked to adulterated food products.

       4.     According to the CDC,Defendant was identified as the manufacturer,
supplier, packager, distributor, and/or seller ofthe food products linked to this outbreak

and issued a recall of red, white, yellow,and sweet yellow onions. The food products
were sold in all 50 states, the District of Columbia, and Canada.

       5.    Salmonella infections from this outbreak have been reported from June
19, 2020 to August 12,2020. As of August 31, 2020,at least 1,012 cases of Salmonella

infections have been linked to this outbreak,including at least 63 cases in Montana.
There have been at least 136 hospitalizations linked to this outbreak.

      6.     On July 7,2020,Plaintiff consumed a salad at Chico Hot Springs, 163
Chico Road,Pray,Park County, Montana,59065, which contained Defendant's recalled

food product. Atthe time. Plaintiff was unaware of any recall.

      7.     Plaintiff consumed Defendant's recalled food product, unaware ofthe
potential risk of becoming infected by Salmonella bacteria. Plaintiffsubsequently fell

                                          2 of6                                              !
   Case 1:21-cv-00017-SPW-TJC Document 1-2 Filed 02/11/21 Page 3 of 6




extremely ill, suffering over a week of diarrhea and vomiting,and was ultimately sent to

the emergency room and hospitalized for several days as a result ofsalmonella exposure.

                                  CAUSES OF ACTION


                  Count l: Strict Liability under § 27-1-719, MCA

       8.     Plaintiff incorporates by reference paragraphs 1-7 herein.

       9.     At all times relevant hereto. Defendant was the manufacturer, wholesaler,

or retailer of the food product that is the subject ofthis action.

       10.    Defendant owed a duty of care to Plaintiff and other consumers to

manufacture and sell food products fit for human consumption and free from any

defective and unreasonably dangerous condition.

       11.    Defendant breached its duty of care. At the time the food product left

Defendant's control,the food product contained a defective condition - i.e.. Salmonella

bacteria - which was unreasonably dangerous to Plaintiff and other Montana

consumers.



      12.     The food product was expected to,and did indeed reach. Plaintiff without

substantial change in the condition in which it was sold.

      13.     Plaintiff did not discover the defect in the food product, nor was the defect

open and obvious.

      14.     Plaintiff did not make unreasonable use ofthe food product.

      15.    Plaintiff suffered injury and damages as a direct and proximate result of

her consumption ofthe defective and unreasonably dangerous food product.

              Count 2: Breach ofWarranty under § 30-2-314, MCA

      16.    Plaintiff incorporates by reference paragraphs 1-15 herein.




                                            3 of6
    Case 1:21-cv-00017-SPW-TJC Document 1-2 Filed 02/11/21 Page 4 of 6




       ly.   Defendant owed an implied warranty that the food product it sold was

merchantable.

       18.   Defendant breached this implied warranty hy failing to sell a food product

which could pass without objection in the trade, which was offair average quality, which

was fit for the ordinary purposes for which such food products are used, which was

adequately contained, packaged, and labeled, or which failed to conform to the promises

or affirmations offact made on the container or label.

       19.   Plaintiff suffered injury and damages as a direct and proximate result of

Defendant's breach of its implied warranty of merchantability.

                                Count 3; Negligence

      20.    Plaintiffincorporates by reference paragraphs 1-19 herein.

      21.    Defendant owed Plaintiff a duty of care in the manufacture,supply,

packaging, distribution, and/or sale of its food product, which duty would have

prevented or eliminated the risk that the food product would become contaminated with

Salmonella or any other defective or unreasonably dangerous condition.

      22.    Defendant breached this duty of care by failing to keep its food product

free from contamination ofSalmonella bacteria and by allowing said contaminated food

product to be sold and consumed.

      23.    Plaintiff suffered injiuy and damages as a direct and proximate result of

Defendant's negligence.

                            Count 4: Negligence Per Se

      24.    Plaintiff incorporates by reference paragraphs 1-23 herein.

      25.    Defendant owed Plaintiff a duty to comply with all applicable state and

federal regulations concerning the manufacture,supply, packaging, distribution, and/or


                                         4 of6
    Case 1:21-cv-00017-SPW-TJC Document 1-2 Filed 02/11/21 Page 5 of 6




sale of its food product,including but not limited to the requirements ofthe Federal

Food, Drug,and Cosmetic Act set forth in 21 U.S.C. § 301 et seq.

       26.    Defendant breached its duty by manufacturing adulterated food and/or

introducing or delivering for introduction adulterated food into interstate commerce.

       27.    Plaintiff suffered injury and damages as a direct and proximate result of

Defendant's negligence per se.

                                 CLASS ALLEGATIONS


       28.    Plaintiff brings this action on her own behalf and on behalf of a class of

persons similarly situated pursuant to Rule 23, Mont. R. Civ. P.

       29.    The class is comprised of all Montana residents who consumed Thomson

onions and suffered salmonella infection.

       30.    According to public reporting,the class is comprised of approximately 63

people. The class is so mumerous thatjoinder of all members is impracticable. The

Complaint concerns common questions oflaw or fact common to the class. These

include whether Defendant violated Montana law as described herein. The claims of

Plaintiff are typical ofthose ofthe class. All of Plaintiffs claims are based upon the same

factual and legal theories.

       31.    Plaintiff will fairly and adequately protect the interests ofthe class.

Plaintiff has no interest antagonistic to those ofthe class. Plaintiffs counsel is

competent and experienced in class action litigation.

       32.    Defendant has acted on grounds generally applicable to the class, thereby

making final relief appropriate with respect to the class as a whole.




                                            5 of6
   Case 1:21-cv-00017-SPW-TJC Document 1-2 Filed 02/11/21 Page 6 of 6




                               PRAYER FOR RKT JKF


      WHEREFORE,Plaintiff respectfully request a judgment against Defendant as

follows:

      1.     For certification of a class action seeking monetary damages.

      2.     For appointment of Plaintiff as class representative and her attorneys as

             class counsl.

      3.     For compensatory damages caused to Plaintiff and the class by Defendant

            in an amountto be proven at trial;

      4.     For costs, interest, and pre-judgment interest as determined by the Court;

             and

      5.     For any and all further legal or equitable relief as the Court deems proper.

                             DEMAND FOR JURY TRIAI.


      Plaintiff demands a trial byjury in this matter.

      Dated this 5th day of October, 2020.



                                                  /s/John Heenan
                                                  John Heenan
                                                  Attorneys for Plaintiff




                                          6 of6
